Willard Bartlett, J.:
This is the case of a traveler on a city sidewalk falling ón a considerable accumulation of ice on such sidewalk, which had existed long enough to impute notice to the municipality — two or three weeks. The plaintiff’s wrist was broken by the. fall, and the jury awarded her $800. There is no suggestion that the damages were-excessive.
The only serious question relates to the plaintiff’s exercise of care. The accident occurred on Sunday morning when the plaintiff was returning from church. On her way to church, three-quarters of an hour before, she had perceived the accumulation of ice and walked around it. Going home, as she reached this point, she looked up at the house where sh^ lived on the opposite side of the street, which had previously been obscured from view by intervening objects, and while thus looking she slipped and fell. I do not think that her momentary forgetfulness of the presence of the obstruction in the street can be deemed contributory negligence as matter of law. ( Weed v. Village of Ballston Spa, 76 N. Y. 329.)
The case is one of a large and familiar class, and involves no other question requiring notice. I advise the affirmance of the judgment
Present — Bartlett, Woodward, Hirschberg, Jenks and Hooker, JJ.
Judgment and order of the County Court of Westchester county unanimously affirmed, with costs.